Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Continued Examination Under 37 CFR 1.114
          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  
          Applicant’s submission filed on September 20, 2022 has been entered.  

Claim Rejection - 35 U.S.C. 112(b)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 5, 6, 18 and 20-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claims 18, 20, 21 and 22, line 4, “a center axis” is vague because it is not well defined.  It is suggested the phrase be changed to --a central axis of the housing--.  
          (2) In claim 18, line 9, “a first position” is vague and indefinite.  The phrase should read --a first position of the shaving aid support--.  
          (3) In claim 18, line 10, “a second position” is vague and should read --a second portion of the shaving aid support--.

Indication of Allowable Subject Matter
Claims 1-3, 9, 12, 13 and 15-17 are allowed.

Remarks
           Phone calls were made on October 5, 2022 and October 6, 2022 to Mr. John Addicks and voice mails were left for discussing an Examiner’s Amendment in order to expedite the prosecution but did not result in a call back.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724